Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 8  recites the limitation "The Vehicle or robot implementing the method of claim 1 " in line 8.  There is insufficient antecedent basis for this limitation in the claim. This claim is also confusing because it is not to the examiner whether this claim is intended to claim a method or an apparatus.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6   is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhang US 2008/0170804 .

Zhang  discloses A method, comprising: determining an overlap region corresponding to an overlap between a first image and a second image (see paragraph 50 and 51 note overlapping regions of images to be stitched  ); determining differences between the first image and the second image in the overlap region (see paragraph 50  51 note that a shift value  is determined  note that the shift value is based on similarity of colors colors in the overlap region, both the shift value and the color similarity values represent differences between the images   also see paragraph 54 see paragraph  64 a color correction value of the overlapped region calculated used to correct transform the colors  after shifting ); and transforming at least the first image based at least in part on the differences (see paragraph 62 one of the images is aligned by moving it by  the corresponding shift value, see paragraph  64 a color correction value of the overlapped region is used to correct transform the colors  after shifting; also   the ultimate stitching of the image is also a transform paragraph 76 note that two images are stitched together  ).


Re claim 2 Zhang discloses computing one or more transforms as a result of the differences being below a threshold value (see paragraph 75 note a value based on the color similarity  is compared to a critical value  ); and applying the one or more transforms to one of the first image or the second image (see paragraph 76 note that the final stitching is performed less then the critical value  ).


Re claim 3 Shang discloses further comprising combining the first image and the second image into a third image based, at least in part, on the overlap region. (see abstract note that the overlapping images are stitched together). ‘

Re claim 4 Zhang disclose wherein the determining differences comprises: computing at least one score indicating differences between the first image and the second image in the overlap region, the at least one computed score being based, at least in part, on one or more geometric differences between the first image and the second image in the overlap region (see paragraph 50  51 note that a shift value  is determined  note that the shift value is based on similarity of colors in the overlap region, both the shift value and the color similarity values represent differences between the images, the amount the images are shifted represents a geometric difference    ); and applying one or more geometric transforms to the first image or the second image as a result of the one or more geometric differences(see paragraph 62 one of the images is aligned by moving it by  the corresponding shift value).


	Re claim 5 Zhang disclose wherein the determining differences comprises: computing at least one score indicating differences between the first image and the second image in the overlap region, the at least one computed score being based, at least in part, on one or more photometric differences between the first image and the second image in the overlap region (see paragraph 64 note that a color correction value is calculated, this value is calculated using a color ratio between the overlapping areas  see paragraph 66 and 67 ); and applying one or more photometric transforms to the first image or the second image as a result of the one or more photometric differences (see paragraph 71 note that the color correction is performed by multiplying the colors of the overlapped section by the color ratio).

Re claim 6 Zhang discloses wherein the determining differences comprises computing at least one first score indicating a geometric difference between the first image and the second image in the overlap region (see paragraph 50  51 note that a shift value  is determined  note that the shift value is based on similarity of colors in the overlap region, both the shift value and the color similarity values represent differences between the images, the amount the images are shifted represents a geometric difference    ), wherein: as a result of transforming at least the first image, computing at least one second score indicating a photometric difference between the first image and the second image in the overlap region (see paragraph 64 a color correction value of the overlapped region calculated used to correct transform the colors  after shifting; the  value is calculated using a color ratio between the overlapping areas  see paragraph 66 and 67; and computing one or more transforms to be applied to at least the first image based, at least in part, on the at least one second score(see paragraph 71 note that the color correction is performed by multiplying the colors of the overlapped section by the color ratio).

Claim(s) 1 and 7   is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhang US 2008/0170804 .


Re claim 1 Zhang discloses A method, comprising: determining an overlap region corresponding to an overlap between a first image and a second image (see paragraph 20 28 and 29 overlapping fields of view are captured to facilitate stitching); determining differences between the first image and the second image in the overlap region(see paragraph 20  and 63 note that a parallax correction  is determined using correspondence metrics  to align pixels see paragraph 63 note that color differences are also reduced, also see paragraph 68 a score is determined by attempting to stich the overlapping portions and evaluating the image and computing quality score ); and transform at least the first image based, at least in part, on the score(see paragraph 20 note that a parallax correction is determined to align pixels see paragraph 63 note that color differences are reduced by color correction see paragraph 71 restitching is performed based on the score of the Neural network).

Re claim 7 Zhang discloses wherein the determining differences comprises: computing at least one score indicating differences between the first image and the second image in the overlap region (see paragraph 68 a score is determined by attempting to stich the overlapping portions and evaluating the image and computing quality score); determining if the at least one score is above threshold; and as a result of the at least one score being above a threshold value, combining the first image and the second image into a third image based, at least in part, on the overlap region (see paragraph 70 note that composite s 71 note that if the score exceeds a threshold than  re-stitching is reperformed by changing a parallax correction see also figure 3 )..

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 8, 9, 10 , 11, 13,15,16 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang US 2008/0170804 in view of Horie US 2018/0359398.

Re claim 8 Zhang discloses  one or more processors; and memory comprising instructions executable by the one or more processors to cause the one or more processors to perform the method of claim 1 ((see paragraph 112 and 113 note that system may be implemented by a processor and memory)) and stitched image generated based, at least in part, on at least the transformed first image (see abstract note that the overlapping images are stitched together). Zhang does not disclose The vehicle or robot implementing the method of claim 1, comprising: a first image capture device to capture the first image; a second image capture device to capture the second image; a display device to display a stitched;  Horie discloses  The vehicle or robot (see abstract and paragraph 33 note system implanted in vehicle) implementing the method of claim 1, comprising: a first image capture device to capture the first image; a second image capture device to capture the second image; (see figure 2 element 14a and 14b also see abstract note that multiple images from cameras surrounding a vehicle are stitched together) a display device to display a stitched image (see abstract paragraph 40 note that the stitched image is displayed );

One of ordinary skill in the art could have easily implemented the method of Zheng in a vehicle to create the predictable result of generating a peripheral image of the vehicle of Horie.  One would be motivated to do this to display the combined peripheral  image to the occupant of the vehicle see paragraphs 40. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Zhang with Horie to reach the aforementioned advantage.


Re claim 9  Zhang discloses . A system comprising: one or more processors; and memory comprising instructions that, when performed by the one or more processors, cause the system to at least (see paragraph 112 and 113 note that system may be implemented by a processor and memory): determine an overlap region corresponding to an overlap between a first image and a second image(see paragraph 50 and 51 note overlapping regions of images to be stitched  ); compute a score indicating differences between the first image and the second image in the overlap region see paragraph 50  51 note that a shift value  is determined  note that the shift value is based on similarity of colors in the overlap region, both the shift value and the color similarity values represent differences between the images   also see paragraph 54 see paragraph  64 a color correction value of the overlapped region calculated used to correct transform the colors  after shifting ); and transform at least the first image based, at least in part, on the score. Zhang does not expressly disclose performing the method with a vehicle (see paragraph 62 one of the images is aligned by moving it by the corresponding shift value, see paragraph 64 a color correction value of the overlapped region is used to correct transform the colors  after shifting; also   the ultimate stitching of the image is also a transform paragraph 76 note that two images are stitched together  ). Zhang does not expressly disclose performing using the apparatus in a vehicle. Horie discloses performing a similar image stitching method in a vehicle (see abstract paragraph 33  and paragraph 33 note it is well known to combine images surrounding a vehicle to generate a peripheral image ). One of ordinary skill in the art could have easily implemented the method of Zheng in a vehicle to create the predictable result of generating a peripheral image of the vehicle.  One would be motivated to do this to display the combined peripheral  image to the occupant of the vehicle see paragraphs 40. Therefore it would have been obvious to one of ordinary skill in the art  before the effective filing date of the claimed invention to combine Zhang with Horie to reach the aforementioned advantage. 
. 

	Re claim 10 Zhang discloses wherein the memory further comprises instructions that, in response to being performed by the one or more processors, cause the system to (see paragraph 112 and 113 note that system may be implemented by a processor and memory): compute one or more transforms as a result of the score being below a threshold value (see paragraph 75 note a score which is based on the color similarity(i.e. difference )  is compared to a critical value   );; and apply the one or more transforms to one of the first image or the second image (see paragraph 76 note that the final stitching is performed less then the critical value  ). Horie discloses the vehicle see rejection claim 9).

Re claim 11 Zhang discloses wherein: the first image is associated with a first time and a third image is associated with a second time (see figure 3 note that the panoramic images may be based on 4 images captured at different points in time  see paragraph 36 and 37 for example); and the score indicates differences between the first image and the third image (see paragraph 59 note that the shift values may be calculated based on aligning a third image  also note this shift value is used to determine the similarity which is used to determine the value used by the comparison unit).

Re claim 13 Zhang discloses wherein the memory further comprises instructions that, in response to being performed by the one or more processors, cause the  system to see paragraph 112 and 113 note that system may be implemented by a processor and memory): compute the score based, at least in part, on one or more color differences between each color channel of the first image and the second image in the overlap region; (see paragraph 64 note that a color correction value is calculated, this value is calculated using a color ratio between the overlapping areas  see paragraph 66 and 67 ) and apply one or more photometric transforms to the first image or the second image as a result of the one or more color differences (see paragraph 71 note that the color correction is performed by multiplying the colors of the overlapped section by the color ratio)..  Horie discloses the vehicle see rejection claim 9).

Re claim 15 Zhang discloses wherein the memory further comprises instructions that, in response to being performed by the one or more processors, cause the vehicle system to (see paragraph 112 and 113 note that system may be implemented by a processor and memory): combine the first image and the second image into a third image based, at least in part, on the overlap region (see abstract note that the overlapping images are stitched together).

Re claim 16 Zhang discloses wherein the memory further comprises instructions that, in response to being performed by the one or more processors, cause the system to: compute a second score as a result of transforming at least the first image (see paragraph 50  51 note that a shift value  is determined  note that the shift value is based on similarity of colors in the overlap region, both the shift value and the color similarity values represent differences between the images, the amount the images are shifted represents a geometric difference    )  (see paragraph 64 a color correction value of the overlapped region calculated used to correct transform the colors  after shifting; the  value is calculated using a color ratio between the overlapping areas  see paragraph 66 and 67)  compute one or more transforms to be applied to at least the first image based, at least in part, on the second score  (see paragraph 71 note that the color correction is performed by multiplying the colors of the overlapped section by the color ratio); and apply the one or more transforms to at least the first image (see paragraph 71 note that the color correction is performed by multiplying the colors of the overlapped section by the color ratio)).


Re claim 18 Zhang further does not disclose  further comprising: one or more controllers; a network interface; a display; a propulsion system; and two or more surround cameras usable to capture the first image and the second image. Horie further discloses The vehicle system of claim 9, further comprising: one or more controllers figure 2 element 36d); a network interface (see paragraph 46 note that the elements are connected by a network); a display ( see figure 2 element 40 and paragraph 40); (a propulsion system see paragraph 33 engine); and two or more surround cameras usable to capture the first image and the second image (see figure 2 element 14a and 14b also see abstract not images are stitched together ). Horie discloses performing a similar image stitching method in a vehicle (see abstract paragraph 33  and paragraph 3 note it is well known to combine images surrounding a vehicle to generate a peripheral image ). One of ordinary skill in the art could have easily implemented the method of Zheng in a vehicle to create the predictable result of generating a peripheral image of the vehicle of Horie.  One would be motivated to do this to display the combined peripheral  image to the occupant of the vehicle see paragraphs 40. Therefore it would have been obvious to one of ordinary skill in the art  before the effective filing date of the claimed invention to combine Zhang with Horie to reach the aforementioned advantage.



Claim(s) 9 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhao US 2008/0170804 in view of in view of Horie US 2018/0359398.


RE claim 9 Zhao discloses  A system comprising: one or more processors; and memory comprising instructions that, when performed by the one or more processors, cause the system to at least (see paragraph 150 and 150 note system implemented using a processor and memory): determine an overlap region corresponding to an overlap between a first image and a second image (see paragraph 41 figure 3 a-c note that overlapping portions of two images are created ); compute a score indicating differences between the first image and the second image in the overlap region (see paragraph 49 see paragraph set of displacements  for each pixels are determined  this are scores representing geometric difference ); and transform at least the first image based, at least in part, on the score (see paragraph 50 note that first and second images are remapped. Based on the optical flow vector matrix). Zhao does not expressly disclose performing using the apparatus in a vehicle. Horie discloses performing a similar image stitching method in a vehicle (see abstract paragraph 33  and paragraph 33 note it is well known to combine images surrounding a vehicle to generate a peripheral image ). One of ordinary skill in the art could have easily implemented the method of Zhao  in a vehicle to create the predictable result of generating a peripheral image of the vehicle.  One would be motivated to do this to display the combined peripheral  image to the occupant of the vehicle see paragraphs 40. Therefore it would have been obvious to one of ordinary skill in the art  before the effective filing date of the claimed invention to combine Zhao with Horie to reach the aforementioned advantage.

Re claim 12 Zhao discloses wherein the memory further comprises instructions that, in response to being performed by the one or more processors, cause the system to: compute the score based, at least in part, on an optical flow vector usable to facilitate identification of one or more differences between the first image and the second image in the overlap region (see paragraph 48 note that difference are based on optical flow vectors ); and apply one or more geometric transforms to at least the first image as a result of the one or more object differences(see paragraph 50 note that first and second images are remapped. Based on the optical flow vector matrix).


Claim(s) 9 , 14, 17  is/are rejected under 35 U.S.C. 103 as being unpatentable over Meler US 2018/0262683 in view of Horie.

Re claim 9 Meler discloses A vehicle system comprising: one or more processors; and memory comprising instructions that, when performed by the one or more processors, cause the vehicle system to at least (see paragraph 51 note system is implemented with a processor and memory storing a program ): determine an overlap region corresponding to an overlap between a first image and a second image (see paragraph 20 28 and 29 overlapping fields of view are captured to facilitate stitching); compute a score indicating differences between the first image and the second image in the overlap region (see paragraph 20  and 63 note that a parallax correction  is determined using correspondence metrics  to align pixels see paragraph 63 note that color differences are also reduced, also see paragraph 68 a score is determined by attempting to stich the overlapping portions and evaluating the image to determine a quality score); and transform at least the first image based, at least in part, on the score(see paragraph 20 note that a parallax correction is determined to align pixels see paragraph 63 note that color differences are reduced by color correction see paragraph 71 restitching is performed based on the score of the Neural network). Meler does not expressly disclose performing using the apparatus in a vehicle. Horie discloses performing a similar image stitching method in a vehicle (see abstract paragraph 33  and paragraph 33 note it is well known to combine images surrounding a vehicle to generate a peripheral image ). One of ordinary skill in the art could have easily implemented the method of Meler in a vehicle to create the predictable result of generating a peripheral image of the vehicle.  One would be motivated to do this to display the combined peripheral  image to the occupant of the vehicle see paragraphs 40. Therefore it would have been obvious to one of ordinary skill in the art  before the effective filing date of the claimed invention to combine Meler with Horie to reach the aforementioned advantage.


Re claim 14 Meler discloses wherein the memory further comprises instructions that, in response to being performed by the one or more processors, cause the system to: infer a second score from the score using one or more neural networks ( see paragraph 63 note that the scores are used to create an initial stitching processes, see paragraph 65  66 note that a an image portion from the images into a machine learning model ( including a neural network) to get a score indicative of the stitching quality  also see figure 3 ); and transform at least the first image based, at least in part, on the second score (see paragraph 71 and figure 3 note that a parameter is selected based on a score and the transform i.e. parallax correction is performed based on the score from the neural network ).

Re claim 17 Meler discloses wherein the memory further comprises instructions that, in response to being performed by the one or more processors, cause the system to combine the first image and the second image into a third image based, at least in part, on the overlap region as a result of the score being above a threshold value (see paragraph 70 note that composite s 71 note that if the score exceeds a threshold than  re-stitching is reperformed by changing a parallax correction see also figure 3 ).


Claim(s) 19, 20, 22 23, 25 and 26  is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang US 2008/0170804 in view of Lui et al US 2019/004512.

Re claim 19  Zhang discloses A robotic system comprising: one or more processors coupled to computer-readable media; the computer-readable media storing executable instructions that, as a result of being executed by the one or more processors, cause the system to (see paragraph 112 and 113 note that system may be implemented by a processor and memory): determine an overlap region corresponding to an overlap between a first image and a second image(see paragraph 50 and 51 note overlapping regions of images to be stitched  ); compute a score indicating differences between the first image and the second image in the overlap region see paragraph 50  51 note that a shift value  is determined  note that the shift value is based on similarity of colors in the overlap region, both the shift value and the color similarity values represent differences between the images   also see paragraph 54 see paragraph  64 a color correction value of the overlapped region calculated used to correct transform the colors  after shifting ); and transform at least the first image based, at least in part, on the score. Zhang does not expressly disclose performing the method with a vehicle (see paragraph 62 one of the images is aligned by moving it by the corresponding shift value, see paragraph 64 a color correction value of the overlapped region is used to correct transform the colors  after shifting; also   the ultimate stitching of the image is also a transform paragraph 76 note that two images are stitched together  ). 

Zhang does not expressly disclose using the apparatus  in a robot. Liu discloses performing a similar image stitching method in a vehicle (see paragraph 143 and 153 note that the function of the robot may be to capture panoramic images   ). One of ordinary skill in the art could have easily implemented the method of Zheng in a robot  to create the predictable result of generating a panoramic image from a robot.  One would be motivated to modify Zhang to determine panoramic images panoramic images from a UAV see paragraph 143. Therefore it would have been obvious to one of ordinary skill in the art  before the effective filing date of the claimed invention to combine Zhang with Lui to reach the aforementioned advantage. 



Re claim 20 Zhang discloses wherein the computer-readable media further comprises instructions which, if performed by the one or more processors, cause the one or more processors to: compute a second score as a result of transforming at least the first image (see paragraph 50  51 note that a shift value  is determined  note that the shift value is based on similarity of colors in the overlap region, both the shift value and the color similarity values represent differences between the images, the amount the images are shifted represents a geometric difference    )  (see paragraph 64 a color correction value of the overlapped region calculated used to correct transform the colors  after shifting; the  value is calculated using a color ratio between the overlapping areas  see paragraph 66 and 67)  compute one or more transforms to be applied to at least the first image based, at least in part, on the second score  (see paragraph 71 note that the color correction is performed by multiplying the colors of the overlapped section by the color ratio); and apply the one or more transforms to at least the first image (see paragraph 71 note that the color correction is performed by multiplying the colors of the overlapped section by the color ratio)). 

Re claim 22 Zhang discloses wherein the computer-readable media further comprises instructions which, if performed by the one or more processors, cause the one or more processors to: compute the score based, at least in part, on one or more geometric differences between the first image and the second image in the overlap region; (see paragraph 50  51 note that a shift value  is determined  note that the shift value is based on similarity of colors in the overlap region, both the shift value and the color similarity values represent differences between the images, the amount the images are shifted represents a geometric difference    ); and apply one or more three-dimensional transforms to at least the first image as a result of the one or more geometric differences. (see paragraph 62 one of the images is aligned by moving it by  the corresponding shift value see also paragraph see also paragraph 50 and 51 note that shift values may be in three directions i.e.  pitch pan and rolling direction i.e. in three dimension  see figure 1a ). Liu discloses the robot see rejection claim 19.


Re claim 23 Zhang discloses wherein the memory further comprises instructions that, in response to being performed by the one or more processors, cause the  system to see paragraph 112 and 113 note that system may be implemented by a processor and memory): compute the score based, at least in part, on one or more color differences between each color channel of the first image and the second image in the overlap region; (see paragraph 64 note that a color correction value is calculated, this value is calculated using a color ratio between the overlapping areas  see paragraph 66 and 67 ) and apply one or more photometric transforms to the first image or the second image as a result of the one or more color differences (see paragraph 71 note that the color correction is performed by multiplying the colors of the overlapped section by the color ratio)..  

Re claim 25 Zhang discloses 10 Zhang discloses wherein the memory further comprises instructions that, in response to being performed by the one or more processors, cause the system to (see paragraph 112 and 113 note that system may be implemented by a processor and memory): compute one or more transforms as a result of the score being below a threshold value (see paragraph 75 note a score  based on the color similarity  is compared to a critical value  );; and apply the one or more transforms to one of the first image or the second image (see paragraph 76 note that the final stitching is performed less then the critical value  ). Liu discloses the robot see rejection claim 19.

Re claim 26 Zhang discloses wherein: the first image is associated with a first time and a third image is associated with a second time (see figure 3 note that the panoramic images may be based on 4 images captured at different points in time also see paragraph 36 and 37 for example); and the score indicates temporal differences between the first image and the third image (see paragraph 59 note that the shift values may be calculated based on aligning a third image 114 since the pictures are captured at different times the differences are “temporal” ).


Claim(s) 19,  21, 24 and 27  is/are rejected under 35 U.S.C. 103 as being unpatentable over Meler US 2018/0262683 in view of Liu.


Re claim 19 Meler discloses A vehicle system comprising: one or more processors; and memory comprising instructions that, when performed by the one or more processors, cause the vehicle system to at least (see paragraph 51 note system is implemented with a processor and memory storing a program ): determine an overlap region corresponding to an overlap between a first image and a second image (see paragraph 20 28 and 29 overlapping fields of view are captured to facilitate stitching); compute a score indicating differences between the first image and the second image in the overlap region (see paragraph 20  and 63 note that a parallax correction  is determined using correspondence metrics  to align pixels see paragraph 63 note that color differences are also reduced, also see paragraph 68 a score is determined by attempting to stich the overlapping portions and evaluating the image to determine a quality score); and transform at least the first image based, at least in part, on the score(see paragraph 20 note that a parallax correction is determined to align pixels see paragraph 63 note that color differences are reduced by color correction see paragraph 71 restitching is performed based on the score of the Neural network). Meler does not expressly disclose using the apparatus in a robot. Liu discloses performing a similar image stitching method in a vehicle (see paragraph 143 and 153 note that the function of the robot may be to capture panoramic images   ). One of ordinary skill in the art could have easily implemented the method of  Meler in a robot  to create the predictable result of generating a panoramic image from a robot.  One would be motivated to modify Meler to determine panoramic images panoramic images from a UAV see paragraph 143. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Meler with Lui to reach the aforementioned advantage. 

Re claim 21 Meler discloses wherein the computer-readable media further comprises instructions which, if performed by the one or more processors, cause the one or more processors to: infer a second score from the score using one or more neural networks ( see paragraph 63 note that the scores are used to create an initial stitching processes, see paragraph 65  66 note that a an image portion from the images into a machine learning model ( including a neural network) to get a score indicative of the stitching quality  also see figure 3 ); and transform at least the first image based, at least in part, on the second score (see paragraph 71 and figure 3 note that a parameter is selected based on a score and the transform i.e. parallax correction is performed based on the score from the neural network ).

Re claim 24 Meler discloses wherein the computer-readable media further comprises instructions which, if performed by the one or more processors, cause the one or more processors to: transform at least the first image into a third image see paragraph 20 note that a parallax correction is determined to align pixels see paragraph 63 note that color differences are reduced by color correction see paragraph 71 restitching is performed based on the score of the Neural network); 

determine a second overlap region corresponding to a second overlap between a fourth image and a fifth image ((see paragraph 20 28 and 29 overlapping fields of view are captured to facilitate stitching) ( see also paragraph 68 note that stitching may be performed to create a sequence of frames of video this element corresponds to performing this for image in the next frame of a video sequence ); compute a second score indicating differences between the fourth image and the fifth image in the second overlap region (see paragraph 20  and 63 note that a parallax correction  is determined using correspondence metrics  to align pixels see paragraph 63 note that color differences are also reduced, also see paragraph 68 a score is determined by attempting to stich the overlapping portions and evaluating the image to determine a quality score); ( see also paragraph 68 note that stitching may be performed to create a sequence of frames of video this element corresponds to performing this for a different  frame of a video sequence )
 transform at least the fourth image into a sixth image based, at least in part, on the second score see paragraph 20 note that a parallax correction is determined to align pixels see paragraph 63 note that color differences are reduced by color correction see paragraph 71 restitching is performed based on the score of the Neural network) ( see also paragraph 68 note that stitching may be performed to create a sequence of frames of video this element corresponds to performing this for a different  frame of a video sequence ); and combine the third image and the sixth image to create video data (see paragraph 68 note that a video is formed a sequence of stitched frames).

Re claim 27 Meler discloses and two or more cameras usable to capture at least the first image and the second image (see paragraph 25 and abstract) a communication interface(see paragraph 34 communication link). Meler does not expressly disclose one or more robotic arms; one or more servo controllers; one or more sensors;; Liu discloses   one or more robotic arms (see paragraph 89); one or more servo controllers (see paragraph 72); one or more sensors (see figure 1 and paragraph 57); One of ordinary skill in the art could have easily implemented the method of  Meler in a robot disclosed by Liu to create the predictable result of generating a panoramic image from a robot.  One would be motivated to modify Meler to determine panoramic images panoramic images from a UAV see paragraph 143. Therefore it would have been obvious to one of ordinary skill in the art to combine Meler with Lui to reach the aforementioned advantage.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN T MOTSINGER whose telephone number is (571)270-1237. The examiner can normally be reached 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan Park can be reached on (571)272-7409. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN T MOTSINGER/Primary Examiner, Art Unit 2669